PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/823,317
Filing Date: 18 Mar 2020
Appellant(s): SIGMA COMPUTING, INC.



__________________
Noah D. Kitts
Reg. No. 78,081
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 May 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0220415, published 20 September 2007, hereafter Cheng) and further in view of Jain et al. (US 10210142, patented 19 February 2019, hereafter Jain).
As per independent claim 1, Cheng discloses a method of linking and composing worksheets, the method comprising:
receiving a request to create a referencing worksheet linked from a data source worksheet, wherein the data source worksheet is a presentation of a data set from a database (paragraph 0066: Here, a master library is a data source for importing contents into a created referencing worksheet)
retrieving data source worksheet metadata using a reference to the data source worksheet metadata in the request (Figure 11; paragraph 0091: Here, metadata, including the name of the table and name of the column, is used to data incorporated from the master library)
creating, using the data source worksheet metadata, the referencing worksheet presenting at least a subset of the data set presented by the data source worksheet, wherein creating the referencing worksheet comprises:
	generating a database query using the data source worksheet metadata and referencing worksheet metadata received in the request (paragraph 0091: Here, a linkage is created between each cell and the cell in the original worksheet. Each of these cells includes metadata, such as the position of the cell and identification of the original worksheet)
	issuing the database query to the database (paragraph 0096).
Cheng fails to specifically disclose receiving data by a linking module computing system from a client computing system and issuing by the linking module a query. However, Jain, which is analogous to the claimed invention because it is directed toward filling a document using remote document fragments, discloses receiving data by a linking module computing system from a client computing system and issuing by the linking module a query (column 11, line 60- column 12, line 39). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to link and bind remote contents to a local document. This would have allowed for incorporating external contents across a plurality of documents. This would have allowed for sharing assets across different documents.
As per dependent claim 2, Cheng discloses wherein the creating the referencing worksheet further comprises:
receiving, in response to the database query, the subset of the data set from the database (paragraphs 0091, 0096, and 0105)
presenting, in the graphical user interface, the subset of the data set from the database including organizing the subset of the data set based on the referencing worksheet metadata (paragraphs 0091, 0096, and 0105)
Cheng fails to specifically disclose wherein the GUI is an internet application. However, Jain discloses wherein the GUI is an internet application (Figure 7; column 22, line 47-64). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to create linkage to external contents. This would have allowed for sharing assets across different documents.
As per dependent claim 3, Cheng discloses: 
wherein the data source worksheet metadata excludes from presentation a particular column of the data set (paragraph 0016: Here, a five column table is identified for inclusion but only four of the columns are displayed)
wherein receiving the request to create the referencing worksheet linked from the data source worksheet comprises:
	presenting a group of columns of the data set that excludes the particular column (paragraph 0016)
	receiving, from a user, a selection from the group of columns (paragraphs 0016 and 0087)
As per dependent claim 4, Cheng discloses wherein the request comprises an identifier of a version of the data source worksheet metadata (Figure 9; paragraphs 0018 and 0101).
Cheng fails to specifically disclose wherein the database is within a cloud-based data warehouse that is spate from the linking module computing system. However, Jain discloses wherein the database is within a data warehouse that is spate from the linking module computing system (column 6, line 56- column 7, line 15; column 25, line 63- column 26, line 6). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to create linkage to external contents. This would have allowed for sharing assets across different documents.
Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to have combined a cloud-based data warehouse is one type of remote data storage. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Cheng-Jain, with a reasonable expectation of success, as it would have enabled a user to access contents in a cloud-based storage. This would have allowed the user to access contents stored in a remote shared location.
As per dependent claim 5, Cheng discloses wherein receiving the request to create the referencing worksheet linked from the data source worksheet comprises:
determining that a first user has pending changes to an original referencing worksheet after a second user has committed changes to the original referencing worksheet (paragraph 0018 and 0091-0092)
generating the request to create a referencing worksheet linked from the data source worksheet, wherein the referencing worksheet metadata is a clone of the original referencing worksheet metadata, and wherein the identifier of the data source worksheet identifies the data source worksheet linked by the original referencing worksheet (paragraph 0018 and 0091-0092)
wherein the method of claim 1 further comprises applying the pending changes made by the first user to the referencing worksheet (paragraph 0018 and 0091-0092)
As per dependent claim 6, Cheng discloses wherein the referencing worksheet metadata comprises an identifier of at least one column presented in the data source worksheet (Figure 9; paragraphs 0086-0087).
As per dependent claim 7, Cheng discloses wherein the referencing worksheet metadata comprises an identifier of additional data source worksheet metadata for an additional data source worksheet (paragraph 0071).
With respect to claims 8-14, the applicant discloses the limitations substantially similar to those in claims 1-7, respectively. Claims 8-14 are similarly rejected.
With respect to claims 15-20, the applicant discloses the limitations substantially similar to those in claims 1-6, respectively. Claims 15-20 are similarly rejected.

(2) Response to Argument
With respect to claims 1, 8, and 15, the applicant argues that Jain fails to disclose, “receiving, by a linking module computing system from a client computer system, a request…” and “issuing, by the linking module computing system, the database query to the database (pages 6-8). The examiner respectfully disagrees.
	The applicant’s argument rests on the belief that Jain discloses the “link module 260 is within computing system 208 that may be included within the client computing system of the client (page 7; emphasis added).” Thus, the link module does not receive a request from the client because it is contained within the client system. While the examiner agrees that this is one potential embodiment, this is not the only embodiment disclosed by Jain.
	Jain discloses computing devices (Figure 2, item 204) including a document typography system (Figure 2, item 208). Additionally these computing devices (Figure 2, item 204) may be connected to a server (Figure 2, item 224) through a network (Figure 2, item 222; column 6, lines 44-55). Further, this server makes assets available to the document typography system (column 6, line 56- column 7, line 15). The server also receives signals, or requests, to support the linking module (column 7, lines 16-35). The link module (Figure 2, item 260) has access to these remote assets, via the server, to bind the assets (column 11, line 60- column 12, line 15). This embodiment provides the linking module at a client computer system, the ability to issue a request from the client, via the server (linking module computing system), wherein the server (linking module computing system) requests the remote assets via a database query. For these reasons, this argument is not persuasive.
	With respect to claims 2, 9, and 16, the applicant argues that the prior art fails to disclose wherein the graphical user interface is an internet application (pages 8-9). To support this position, the applicant states, “an application on a computing system connected to the internet does not teach or suggest an internet application (page 9). The examiner respectfully disagrees. 
	The applicant’s specification fails to define the term “internet application.” Therefore, the claim must be given it’s broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art (MPEP 2111). In this instance, the examiner is giving the term “internet application” its plain meaning (MPEP 2111.01); while this may not include an application on a computing system connected to the internet, an application on a computing system receiving content and populating a user interface using the internet would be an internet application.
	In this instance, Jain discloses computing devices (Figure 2, item 204) including a document typography system (Figure 2, item 208). Additionally these computing devices (Figure 2, item 204) may be connected to a server (Figure 2, item 224) through a network (Figure 2, item 222; column 6, lines 44-55). Further, this server makes assets available to the document typography system (column 6, line 56- column 7, line 15). The server also receives signals, or requests, to support the linking module (column 7, lines 16-35). The link module (Figure 2, item 260) has access to these remote assets, via the server, to bind the assets (column 11, line 60- column 12, line 15). This embodiment provides the linking module at a client computer system, the ability to issue a request, via the server, for these remote assets via a database query. These contents are populated into the user interface (Figure 7, item 700) at various frames (Figure 7, items 704 and 706; column 22, lines 47-64). In this manner, the GUI is an internet application, and this argument is not persuasive.
	With respect to claims 4, 11, and 18, the applicant argues that Jain fails to disclose “wherein the database is within a cloud-based data warehouse (pages 9-12). The examiner agrees. However, it is noted that the examiner does not allege that Jain discloses a cloud-based data warehouse. Instead, as detailed within the Office Action mailed 27 January 2022, the examiner takes official notice that a cloud-based data warehouse was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined a cloud-based data warehouse with Cheng-Jain, with a reasonable expectation of success, as it would have enabled a user to access contents in a cloud-based storage. This would have allowed the user to access contents stored in a remote shared location. 
It is noted that the applicant fails to adequately traverse the examiner’s officially noticed fact, that cloud-based data warehouses were notoriously well-known in the art at the time of the applicant’s effective filing date. The applicant has failed to state why the notice fact is not considered to be common knowledge or well-known in the art. However, the examiner provides the following references as supporting the finding that cloud-based data warehouses were notoriously well-known in the art at the time of the applicant’s invention:
Wong et al. (US 2018/0218031, published 2 August 2018): Here, a cloud-based service provider hosts a request interface exposed to the external client device via the internet for receiving user queries to the cloud-based database (paragraph 0410).
Eddey et al. (US 10936225, filed 6 November 2015): Here, a client device may communicate a request for content to a cloud-based database (column 3, lines 23-58).
Xing et al. (US 2020/0068038, filed 11 December 2018): Here, a cloud-based database stores contents and receives client requests (paragraph 0059). 
Lui et al. (US 2018/0025066, published 25 January 2018): Here, a client requests is fulfilled by a cloud-based database (paragraph 0001).
While these references are not relied upon for a new rejection, these references provide evidence that use of a cloud-based database was notoriously well-known in the art at the time of the applicant’s effective filing date, as the examiner states in the rejection.
Finally, the applicant returns to arguing that Cheng does not disclose that the request is received by a linking module computing system that is separate from the cloud-based data warehouse including the database and Cheng does not disclose issuing of the database query from a linking module computing system that is separate from both the client system and the cloud-based data warehouse including the database. Again, the examiner does not allege that Cheng discloses these limitations, and the examiner’s rejections do not rely upon Cheng for singularly disclosing these limitations.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, these arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
Conferees:

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/HOWARD CORTES/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.